Citation Nr: 1209245	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-49 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

The propriety of a reduction of the disability rating for service-connected bilateral hearing loss from 40 percent disabling to 10 percent, effective October 1, 2010.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to July 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which reduced the Veteran's evaluation for service-connected bilateral hearing loss from 40 percent disabling to 10 percent, effective October 1, 2010.  In September 2010, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in December 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was originally granted service connection for bilateral hearing loss and assigned a 20 percent evaluation, effective October 16, 2003.

2.  A September 2005 rating decision increased the Veteran's disability rating for bilateral hearing loss from 20 percent to 30 percent disabling, effective June 27, 2005.

3.  A January 2009 rating decision increased the Veteran's disability rating for bilateral hearing loss from 30 percent to 40 percent disabling, effective December 8, 2008.

4.  A May 2010 rating decision proposed a rating reduction for the Veteran's bilateral hearing loss from 40 percent disabling to 10 percent; a July 2010 rating decision implemented the proposed reduction.

5.  The evidence of record at the time of the reduction of the 40 percent disability rating for bilateral hearing loss did not show that the Veteran's right ear hearing loss had a Numeric Designation higher than IV as per Table VI of the VA schedule of ratings or that his left ear hearing loss had a Numeric Designation higher than IV as per Table VI of the VA schedule of ratings.


CONCLUSION OF LAW

The reduction of the 40 percent disability rating for bilateral hearing loss to 10 percent was proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, the Board notes that this appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2011).  For this reason, the Board concludes that the VCAA does not apply to this claim.

The Board further concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation.  Specifically, a May 2010 rating decision informed the Veteran of the proposed reduction.  A letter accompanying the May 2010 rating decision also informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i) (2011).  Following the July 2010 rating decision that reduced the Veteran's disability rating, his claim was readjudicated in a December 2010 statement of the case (SOC).  The December 2010 SOC also informed the Veteran of the relevant laws and regulations, including the rating criteria for his specific disability.  The Veteran has been provided every opportunity to submit evidence and argument in support of his claim.  As the Veteran has been afforded a meaningful opportunity to effectively participate in the processing of his appealed claim, the Board is satisfied that the purpose behind the notice requirements has been satisfied.  Accordingly, the Board will proceed to a decision on the merits.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Initially, the Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which govern reductions of disability ratings in effect for five or more years, do not apply in this case, as the Veteran's 40 percent rating for bilateral hearing loss was in effect for less than five years, from December 8, 2008 to September 30, 2010.

Where an action by the RO would result in the reduction or discontinuance of compensation payments, a rating decision initially proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the proposed action.  See 38 C.F.R. § 3.105(e) (2011).  The Veteran must be informed of the proposed reduction and the detailed reasons therefor at his or her most recent address of record.  The Veteran will also be given 60 days from the notification of the proposed reduction to present additional argument or evidence to show that his or her compensation payments should be continued at their present level.  Id.

Furthermore, the notification must inform the Veteran that he or she may request a predetermination hearing within 30 days of the notification of the proposed reduction.  Where a timely request for a predetermination hearing is received, VA will notify the Veteran in writing of the time and place of the hearing with at least 10 days advance notice, that the hearing will be conducted by VA personnel who were not involved in the proposed adverse action and who will bear the decision-making responsibility, and that, if a predetermination hearing is timely requested, benefit payments shall be continued at the present level pending a final determination as to the proposed reduction.  See 38 C.F.R. § 3.105(i) (2011).  Unless otherwise provided by 38 C.F.R. § 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notification to the Veteran of the final rating decision reducing his or her rating expires.  See 38 C.F.R. § 3.105(e) (2011).
It appears that the RO complied with the procedural requirements of 38 C.F.R. § 3.105 regarding the reduction of the Veteran's disability rating for bilateral hearing loss, and the Veteran does not contend otherwise.  The Veteran was notified of the proposed reduction and given an opportunity to submit additional evidence or argument and/or request a hearing.

Additionally, the reduction was made effective no earlier than permitted by law ("the last day of the month in which a 60-day period from the date of notice of the beneficiary of the final action expires").  See 38 C.F.R. § 3.105(e) (2011).

Having concluded that the RO correctly followed the necessary procedures to reduce the Veteran's disability rating for bilateral hearing loss from 40 percent to 10 percent, the Board must now turn to whether a reduction to a 10 percent rating was correct.  The Board finds that the RO's decision to reduce the Veteran's disability rating to 10 percent was proper.

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  See 38 C.F.R. § 4.85 (2011).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  In this case, none of the audiometric results meet these criteria for either ear under 38 C.F.R. § 4.86(a) or (b).  As such, the Veteran's bilateral hearing loss can only be evaluated under Table VI.

The Veteran was afforded a audiological examination in April 2010, prior to the proposed reduction.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
50
60
70
LEFT
45
55
65
70

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 78 percent in the left ear.  Puretone threshold averages were 56.25 decibels for the right ear and 58.75 decibels for the left ear.  According to 38 C.F.R. § 4.85, the right ear had a designation of IV and the left ear had a designation of IV, based on Table VI.  The point where IV and IV intersect on Table VII indicates a disability rating of 10 percent.  

The Veteran was afforded another VA audiological examination in October 2010, following the reduction of his evaluation for bilateral hearing loss.  Although this examination does not speak to the propriety of the reduction, as it occurred after the reduction became effective, the Board notes that the results from that examination are also consistent with a 10 percent evaluation.  Specifically, puretone threshold averages were 63.75 decibels for the right ear and 68.75 decibels for the left ear.  The examination showed significantly decreased MD CNC word recognition scores (38 percent for the right ear and 44 percent for the left ear).  However, a November 2010 note in the Veteran's VA treatment records indicates that the word recognition testing equipment was experiencing technical difficulties at the time of the October 2010 VA examination and the results were inaccurate.  The Veteran's word recognition was retested in December 2010, after the testing equipment was repaired.  At that time, speech recognition ability of 84 percent in the right ear and of 82 percent in the left ear.  The examiner indicated that the puretone averages from the October 2010 VA examination should be used in conjunction with the December 2010 MD CNC results.  Using these figures and according to 38 C.F.R. § 4.85, the right ear had a designation of III and the left ear had a designation of IV, based on Table VI.  The point where III and IV intersect on Table VII indicates a disability rating of 10 percent.  

The medical evidence also includes VA treatment records noting that the Veteran's prior VA audiological examination results were inconsistent with his clinical presentation.  Specifically, a February 2009 VA treatment record notes that the Veteran is able to maintain a conversation in a noisy hallway without his hearing aids, making it unlikely that the thresholds demonstrated in prior VA examinations were accurate.  Additionally, an April 2009 VA treatment record indicated that the prior VA examinations had mistakenly shown moderate to severe hearing loss.  These treatment records support the April 2010 VA examination results.  Further, there is no medical evidence to contradict the audiological findings in the April 2010 VA examination upon which the reduction was based.

In light of the above, the Board finds that the Veteran's bilateral hearing loss does not warrant a 40 percent rating and more closely approximates a 10 percent rating as of the effective date of the reduction.  Therefore, the reduction to a 10 percent evaluation as of October 1, 2010 is appropriate.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a restoration of the 40 percent disability rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Restoration of the evaluation of 40 percent for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


